Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 10/27/2021 has been entered. Claims 1 – 23 remain pending. Claims 2, 6, and 15 remain withdrawn. Claim 4 has been cancelled. Claims 1, 3, 5, 7 – 14, and 16 – 23 are under examination. 
Applicant’s amendment to claim 9 has overcome the previous 112(b) rejection. The rejection is withdrawn.
Applicant’s amendment to claim 1 has overcome the rejection of claims 1 and 18 – 21 in view of Kwon (NPL, “The Effect of an Addition of Sc and Zr on the Precipitation Behavior of AA6061 Alloy”), as evidenced by Huskamp (US2013/0220497)
 Applicant’s amendment to claim 1 has overcome the rejection of claims 1, 8 – 9, 10 – 12, 14, 16 – 18 and 22 in view of Huskamp (US2013/0220497)
Applicant’s amendment to claim 1 has overcome the rejection of claims 1, 4 – 5, 8 – 9, 12 – 14, 16 – 18, and 22 in view of Huskamp (US2013/022049)
Applicant’s amendment to claim 1 has overcome the rejection of claims 3 and 7 in view of Huskamp (US2013/0220497) and further view of Tundal (US 6,679,958) 

However, upon further consideration, a new rejection(s) is made of;
Claims 1 and 16 – 21 under 102 in view of RU22218891C1 (henceforth RU891’) 
Claims 1 and 22 – 23 under 102 in view of Hatta (JP2010/018854, using espacenet translation).
Claims 1, 5, 8 – 9, 10 – 14, 16 – 18, and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vo (“Role of Silicon in precipitation kinetics…”, NPL, 2016) in further view of Huskamp (US2013/022049)
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vo (“Role of Silicon in precipitation kinetics…”, NPL, 2016) in view of Huskamp (US2013/0220497), as applied to claims 1 and 5, respectively, in further view of Tundal (US 6,679,958) 


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU22218891C1 (henceforth RU891’) 

Regarding claim 1, RU891’ teaches a method of making an aluminum alloy by casting a rod shaped ingot (meeting the broadest reasonable interpretation of as-cast billet) and then homogenizing the ingot at 480°C for 60 min followed by 560°C (meeting the claimed limitation of performing a heat treatment with a first and second stage on the as-cast billet in which the first stage is a lower temperature than the second temperature) [0027]. RU891’ teaches that the alloy has 0.85 wt% of silicon, anticipating the claimed limitation of at least 0.2 wt% silicon, and that the alloy contains scandium [Table 1, Alloy 1]. 
Furthermore, given that the homogenization temperature of RU891’ of 560°C are similar to the temperature(s) disclosed in the instant invention regarding the heat treatment [see 0033 of instant invention], the homogenization temperature of 560°C is interpreted to meet the claimed limitation that the heat treatment temperature is “sufficient to precipitate Sc-containing dispersoids”. 

Regarding claims 16 – 17, RU891’ teaches the invention as above in claim 1. RU891’ teaches that the alloy comprises 0.005 wt% scandium, which anticipates the claimed range of claims 16 and 17 [Table 1, Alloy 1]. 

Regarding claims 18 – 19, RU891’ teaches the invention as applied above in claim 1. RU891’ teaches that the alloy also comprises magnesium (Mg) and titanium (Ti), anticipating the claimed limitation of claims 18 and 19. 

Regarding claim 20, RU891’ teaches the invention as taught above in claim 1. RU891’ teaches that the alloy further comprises chromium, meeting the claimed limitation [Table 1, Alloy 1]. 

Regarding claim 21, RU891’ teaches the invention as taught above in claim 1. RU891’ teaches that hot deformation is carried out after homogenization, meeting the claimed limitation. 


Claims 1 and 22 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta (JP2010/018854, using espacenet translation).
 
Regarding claims 1, Hatta teaches an aluminum alloy billet that the is subjected to homogenization at 470°C, extruded, and then solution treatment at approximately 536°C [0028] (meeting the claimed limitation of a heat treated billet in which the heat treatment has a first stage and second stage and the first stage is lower than the second stage). Hatta teaches that the aluminum contains 0.3 mass% silicon, which anticipates the claimed range, and also contains scandium [Table 1, Alloy A1]. Hatta also teaches that the scandium forms a finely dispersing Al3Sc compound, meeting the claimed limitation of Sc-containing dispersoids.

Regarding claim 22, Hatta teaches an aluminum alloy billet that the is subjected to homogenization, extruded, and then solution treatment [0028] (meeting the claimed limitation of a heat treated billet). Hatta teaches that the aluminum contains 0.3 mass% silicon, which anticipates the claimed range, and also contains scandium [Table 1, Alloy A1]. Hatta also teaches that the scandium forms a finely dispersing Al3Sc compound, meeting the claimed limitation of Sc-containing dispersoids. 

Regarding claim 23, Hatta teaches an aluminum alloy billet that the is subjected to homogenization, extrusion, and solution treatment [0028] (meeting the claimed limitation of a heat treated billet). Hatta teaches that the aluminum contains 0.3 mass% silicon, which anticipates the 3Sc compound, meeting the claimed limitation of Sc-containing dispersoids. 

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5, 8 – 9, 10 – 14, 16 – 18, and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vo (“Role of Silicon in precipitation kinetics…”, NPL, 2016; as cited in the office action of 4/28/2021) in further view of Huskamp (US2013/022049)

Regarding claim 1, Vo teaches information regarding the precipitation kinetics of aluminum alloys containing aluminum, silicon, scandium, zirconium, and erbium which are casted into ingots (i.e. as-cast Al-Si-Sc alloy) and subjected to homogenization followed by isothermal aging [Title, Experimental Procedure]. Vo teaches an aluminum alloy that comprises the following composition [Table 1]; 
Element
Molar%
Weight%
Relationship
Silicon (Si)
0.18%
0.187%
Outside of range
Zirconium (Zr)
0.028%
0.095%
-
Scandium (Sc)
0.055%
0.092%
Meets claimed limitation
Erbium (Er)
0.004%
0.025%
-
Aluminum (Al)
99.733%
99.602%
Meets claimed limitation



While Vo teaches homogenization and isothermal aging, Vo does not explicitly teach performing a heat treatment with a first and second stage in which the first stage is at a lower temperature than the second stage. 


Huskamp also teaches that the aluminum alloys were melting and casted into a cast-iron mold to form castings (wherein “casting alloys” meet the broadest reasonable interpretation of “as-cast billet”, see [0067, right col, line 1 – 6]) [0062, 0061]. 
The casting were subjected to homogenization in air at 640°C for 72 hours and then water quenched [0062], which is highly similar to the homogenization treatment of Vo. The homogenized castings were then placed in a two stage isothermal aging heat treatment [0052], and then cooled. 
Furthermore, Huskamp teaches that the first stage of the two stage isothermal aging heat treatment precipitates Sc atoms (meeting the claimed limitation of heat treating an as-cast billet to a dispersoids precipitation temperature to precipitate Sc dispersoids in alloy, and cooling the billet) [0056]. Huskamp teaches the that two heating stages are performed at 300°C in first stage and 425°C in second stage [0062] (meeting the claimed limitation of the first stage is at a lower temperature than the second stage). Huskamp teaches that the first stage precipitates Sc atoms while the second stage precipitates Zr atoms [0057], in which the precipitates comprising Er and Sc, comprises a Zr outer shell which is coarsening resistant [0060, 0070]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken aluminum alloy composition of Vo and subjected it to method of casting, homogenizing, and two stage isothermal aging, in order to generate Sc precipitates with a Zr outershell that are coarsening resistant, as taught by Huskamp. Given the similarities in composition and method of Vo and Huskamp, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results.

While the amount of silicon of Vo (0.187 wt%) lies outside of the amount of at least 0.2 wt% silicon, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, absent evidence of unexpected results or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I)

Regarding claim 5, Vo in view of Huskamp teaches the invention as applied above in claim 1. Vo teaches that the aluminum alloy comprises zirconium [Table 1]. Furthermore, Huskamp teaches that the first stage precipitates Sc atoms while the second stage precipitates Zr atoms [0057], in which the precipitates comprising Er and Sc, comprises a Zr outer shell (meeting the claimed limitation of claim 5) [0060, 0070].

Regarding claim 8, Vo in view of Huskamp teaches the invention as applied above in claim 1. Huskamp teaches that the aluminum alloy is homogenized in air prior to the two-step isothermal aging treatment (interpreted as the “heat treatment” as claimed) [0062] (meeting the claimed limitation of heating the billet to a homogenization temperature and cooling prior to heat treating). 

Regarding claim 9, Vo in view of Huskamp teaches the invention as applied above in claim 8. Huskamp teaches that the homogenization is carried out at 640°C, which is above the two-step isothermal aging treatment (interpreted as the “heat treatment”) (meeting the claimed limitation of “homogenization temperature is above the heat treating dispersoid precipitation temperature) [0062]. While Huskamp does not explicitly disclose in [0062] that the homogenization causes dissolution of Sc-containing dispersoids, Huskamp discloses in [0035] that “(T)he master alloys were preheated to 640°C 

Regarding claim 10, Vo in view of Huskamp teaches the invention as applied above in claim 1. Huskamp teaches that a two stage isothermal aging treatment is performed [0062]. Huskamp teaches the that two heating stages are performed at 300°C in first stage [0062] and 425°C in second stage  [0062]. 
Wherein room temperature prior to the two stage isothermal aging would meet the broadest reasonable interpretation of “aging temperature” given that many aluminum alloys are naturally aged, which is performed as room temperature, therefore, Huskamp teaches heating up to “an aging temperature” prior to heat treating. 	

Regarding claim 11, Vo in view of Huskamp teaches the invention as applied above in claim 10. Huskamp teaches that a two stage isothermal aging treatment is performed [0062], wherein room temperature (25°C) prior to the two stage isothermal aging is interpreted as the “heating the billet to an aging temperature” step, given that many aluminum alloys are naturally aged. 
Huskamp teaches that the first stage is at 300°C and the second stage is at 425°C, meeting the claimed limitation of “the aging temperature is below the heat treating temperature”, as claimed. 
Furthermore, given that the cast aluminum alloy of Vo in view of Huskamp has a saturated solution such that precipitates/dispersoids are formed during aging, there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy of Vo in view of Huskamp would experience natural aging at room temperature, such that dispersoids would form and thereby result in causing the aluminum solid solution to breakdown, meeting the claimed limitation. 
prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 

Regarding claim 12, Vo in view of Huskamp teaches the invention as applied above in claim 1. Huskamp does not explicitly state the Sc-containing dispersoids are formed in the as-cast alloy/billet. However, Huskamp teaches that the alloys listed in Table 2, are casted into a cast-iron mold preheated to 200°C [0061]. This casting step is similar to the casting step of the instant invention in [0035] in which the alloy is casted into a mold and not actively cooled thus causing Sc dispersoids to form (Huskamp does not teach active cooling of the mold in [0061]). Further, Huskamp also discloses that the microhardness of as-cast Alloys 4 and 5, were larger than previously as-cast dilute Al-Sc-X alloy, which Huskamps suggests may be evidence of early-stage clustering or precipitation [0072]. 
Therefore, given Huskamp’s teaching of a similar casting step, and Huskamp’s suggestion that differences in the microhardness of alloys 4 and 5, as compared to other dilute Al-Sc-X alloys, may be due to early-stage clustering or precipitation (i.e. dispersoids), there is a reasonably expectation to a person of ordinary skill in the art, that Huskamp would possess the Sc-containing dispersoids in the as-cast alloy/billet. 

Regarding claim 13, Vo in view of Huskamp teaches the invention as applied above in claim 12. Huskamp teaches that during the two-stage aging treatment, the first stage of the aging is designed such that the temperature is just high enough to precipitate Er and Sc from the solution [0056]. Therefore, given that the step is designed to slightly precipitate out Er and Sc, there is a reasonable expectation to a person of ordinary skill in the art, that the two-step aging of Huskamp would meet the claimed 
Further, Huskamp teaches that in the second stage of the aging treatment, zirconium is precipitated which forms a “core/double-shell” structure that is resistant to coarsening [0058, 0060]. Therefore, there is a reasonable expectation that the two-step aging of Huskamp would meet the claimed that “the heat treating step reduces or eliminates coarsening of the as-cast Sc-containing dispersoids”

Regarding claim 14, Vo in view of Huskamp teaches the invention as applied above in claim 12. Huskamp teaches that the homogenization is carried out at 640°C before the two-step isothermal aging treatment (interpreted as the “heat treatment”) [0062]. While Huskamp does not explicitly disclose in [0062] that the homogenization causes dissolution of Sc-containing dispersoids, Huskamp discloses in [0035] that “(T)he master alloys were preheated to 640°C to accelerate solute dissolute”. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the homogenization treatment at 640°C disclosed in [0062] would cause the dissolution of “at least a portion of the as-cast Sc-containing dispersoids”, thereby meeting the claimed limitation that “at least a portion of the as-cast Sc-containing dispersoids are dissolved prior to the heat treating step”

Regarding claims 16 and 17, Vo in view of Huskamp teaches the invention as applied above in claim 1. Vo teaches an explicit alloy, alloy 4, in Table 1, that possess 0.092 wt% of Scandium, which falls within the claimed ranges of both claim 16 and claim 17 [Table 1, Alloy 4]
Element
Molar%
Weight%
Silicon (Si)
0.18%
0.187%

0.028%
0.095%
Scandium (Sc)
0.055%
0.092%
Erbium (Er)
0.004%
0.025%
Aluminum (Al)
99.733%
99.602%







Regarding claims 18 and 19, Vo in view of Huskamp teaches the invention as applied above in claim 1. Vo teaches that an explicit alloy, alloy 4, in Table 1, that contains Zr, meeting the claimed limitation of claims 18 and 19 [Table 1, Alloy 4]. 

Regarding claim 22, Vo in view of Huskamp teaches the invention as applied above in claim 1. Vo in view of Huskamp teaches that the castings with 0.187 wt% silicon were subjected to homogenization and two-stage aging (meeting “heat treated” as claimed”), in which Sc atoms are precipitated out (meeting the claimed limitation of “with Sc-containing dispersoids”) [0056]. 
While the amount of silicon of Vo (0.187 wt%) lies outside of the amount of at least 0.2 wt% silicon, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I)
For purposes of compact prosecution, it is noted that claim 22 is a product-by-process and based on the claimed language of claim 22, there is no additional structure implied by the method of claim 1. Therefore, the only requirements of claim 22 is that the aluminum alloy billet contains at least 0.2wt% silicon, scandium, and Sc-containing dispersoids. (See MPEP 2113)



Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vo (“Role of Silicon in precipitation kinetics…”, NPL, 2016; as cited in the office action of 4/28/2021) in view of Huskamp (US2013/0220497), as applied to claims 1 and 5, respectively, in further view of Tundal (US 6,679,958) 

Regarding claims 3 and 7, Vo in view of Huskamp teaches the invention as applied above in claims 1 and 5, wherein the two-stage aging treatment is interpreted as the “heat treatment” of the claimed invention. However, Vo in view of Huskamp does not explicitly teach that the two-stage aging treatment is performed at varying heat up rates or that the first and second stage of the two-stage aging treatment are performed at different heat up rates.

Tundal teaches a method of aging aluminum alloys with magnesium and silicon [Abstract]. Tundal teaches the aging process includes using dual rates in a two-stage ageing in order to reduce the total time of ageing [Col 2, 35 – 37]. Wherein the first heat rate/stage is performed at the fastest possible heat up rate of at least 100°C/hr [Col 2, line 35 – 41] and the second heat rate/stage is performed at a heat up rate that determined by a total efficiency of time and ultimate desired quality of the alloy [Col 2, 42 – 49]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the two-stage aging treatment of Vo in view of Huskamp and applied the dual heat up rates as disclosed by Tundal. Although the process of Tundal is applied to a different aluminum alloy, the benefits of the dual rates disclosed by Tundal, specifically reducing the total aging time while still achieving the ultimate quality desired in the alloy, would be benefits that a person of ordinary skill in the art would recognize as applicable to the process of Vo in view of Huskamp. Further, given that the addition of said dual heat-up rates of Tundal to the two-step aging of Vo in view of Huskamp would not . 

Response to Arguments
Applicant's amendments have overcome the previous rejections of;
Applicant’s amendment to claim 1 has overcome the rejection of claims 1 and 18 – 21 in view of Kwon (NPL, “The Effect of an Addition of Sc and Zr on the Precipitation Behavior of AA6061 Alloy”), as evidenced by Huskamp (US2013/0220497)
Applicant’s amendment to claim 1 has overcome the rejection of claims 1, 8 – 9, 10 – 12, 14, 16 – 18 and 22 in view of Huskamp (US2013/0220497)
Applicant’s amendment to claim 1 has overcome the rejection of claims 1, 4 – 5, 8 – 9, 12 – 14, 16 – 18, and 22 in view of Huskamp (US2013/022049)
Applicant’s amendment to claim 1 has overcome the rejection of claims 3 and 7 in view of Huskamp (US2013/0220497) and further view of Tundal (US 6,679,958) 

Applicant agrees that Huskamp does not teach that the silicon amount is at least 0.2 wt%. As well, Kwon does not teach a heat treatment with a first and second stage. Therefore, applicant’s arguments thereto are rendered moot.

Claims 1 and 16 – 21 under 102 in view of RU22218891C1 (henceforth RU891’) 
Claims 1 and 22 – 23 under 102 in view of Hatta (JP2010/018854, using espacenet translation).
Claims 1, 5, 8 – 9, 10 – 14, 16 – 18, and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vo (“Role of Silicon in precipitation kinetics…”, NPL, 2016) in further view of Huskamp (US2013/022049)
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vo (“Role of Silicon in precipitation kinetics…”, NPL, 2016) in view of Huskamp (US2013/0220497), as applied to claims 1 and 5, respectively, in further view of Tundal (US 6,679,958) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738